Title: From George Washington to Brigadier General James Clinton, 31 July 1778
From: Washington, George
To: Clinton, James


          
            Sir,
            [White Plains, 31 July 1778]
          
          With the Detachment under your command, which is to comprehend the Corps now advanced
            with Colo. Morgan, you are to move towards Kings Bridge & the Enemys lines
              thereabouts.
          
          The principal objects in view are, to cover the Engineers & Surveyors, while
            they reconnoitre & as far as time will permit, survey the Ground & roads
            in your rear, & in front of this Camp—to countenance and
            encourage that spirit of desertion which seems so prevalent at present—to discover, if
            possible, those unfriendly, and ill disposed Inhabitants who make a practice of
            apprehending, & conveying within the Enemy’s line such deserters from their Army
            as happen to fall into their hands & with such
            witnesses as are necessary to ilucidate the facts send them to the Head Quarters of this
            Army—And lastly to try what effect this detachment’s approach may have upon the
            Enemy.
          I do not mean, or wish, that you should Incamp very near the Enemy of nights; but
            wherever you do Incamp, that you do it in proper order of Battle, so that your officers
            & men may rise at once upon the Ground they are to defend. Your flanks &
            front should be well secured by Patroles of Horse & foot, sufficiently advanced
            upon every possible approach; always remembering how disgraceful a thing it is for an
            officer to be surprized, & believing, that if the Enemy are in force at the
            Bridge, they will certainly attempt it.
          When I speak of your flanks, I have an Eye particularly to the North river, as the
            Enemy can, with facility move with both secrecy & dispatch by water, if they are
            provided with Boats at, or near the Bridge, or even at the City, so as to be upon your
            right flank & even rear, without much difficulty, or notice.
          Have your Evening’s position well reconnoitred before hand, & unless there are
            good reasons to the contrary, I would advise against kindling fires at Night, as the
            weather is warm, & your position woul⟨d⟩ be discovered, & advantages
            taken from the knowledge of it.
          You may continue out with this detachment two, or three days, & nights,
            according to the state of your provisions & other circumstances, & when
            you return, leave an officer & sixteen Dragoons of Colo. Sheldons Regiment, with
            Colo. Morgan who with the Detachment under his immediate command is to remain till
            further orders.
          As the Grounds on the West side of the Brunx River are much stronger, than those, on
            the East, it may possibly be more eligible to go down on that side, & return on
            the other, in case any attempts should be made to harrass your rear.
          You will give me the earliest, and fullest intelligence of all occurrences worthy
            notice. Given at Head Quarters at the White Plains this 31st day of July 1778.
          
            Go: Washington
          
        